20-1577-cv(L)
     Rhee-Karn v. Lask


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
     2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
     COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
     A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
     ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 3rd day of March, two thousand twenty-two.
 4
 5          PRESENT:
 6                           ROBERT D. SACK,
 7                           RAYMOND J. LOHIER, JR.,
 8                                   Circuit Judges,
 9                           JOHN P. CRONAN,
10                                   District Judge.*
11          ------------------------------------------------------------------
12          MARGARET RHEE-KARN,
13
14                  Plaintiff-Appellee-Cross-Appellant,
15
16                    v.                                                         Nos. 20-1577-cv,
17                                                                                    20-1580-cv


     * Judge John P. Cronan, of the United States District Court for the Southern District of
     New York, sitting by designation.
 1
 2             SUSAN CHANA LASK, ESQ.,
 3
 4                     Defendant-Appellant-Cross-Appellee. **
 5
 6             ------------------------------------------------------------------
 7
 8             FOR PLAINTIFF-APPELLEE-
 9             CROSS-APPELLANT:                                  Andrea L. Weinberger, Los Angeles,
10                                                               CA
11
12             FOR DEFENDANT-APPELLANT-
13             CROSS-APPELLEE:                                   Scott T. Horn, Mischel & Horn, P.C.,
14                                                               New York, NY, Susan Chana Lask,
15                                                               Law Offices of Susan Chana Lask,
16                                                               New York, NY
17
18             Appeal from a judgment of the United States District Court for the

19   Southern District of New York (Denise Cote, Judge).

20             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

21   AND DECREED that the judgment of the District Court is AFFIRMED.

22             Defendant-Appellant-Cross-Appellee Susan Chana Lask appeals from a

23   judgment of the United States District Court for the Southern District of New

24   York (Cote, J.) in favor of Plaintiff-Appellee-Cross-Appellant Margaret Rhee-




     **   The Clerk of Court is directed to amend the caption as set forth above.

                                                           2
 1   Karn with respect to Rhee-Karn’s legal malpractice claim against Lask for filing

 2   an action in federal court on Rhee-Karn’s behalf. Rhee-Karn cross-appeals from

 3   the judgment insofar as it dismissed her legal malpractice claim against Lask

 4   arising from Lask’s actions in a second federal action and Lask’s representation

 5   of Rhee-Karn during a state family court action. Rhee-Karn also challenges the

 6   decision of the District Court (Preska, J.) dismissing her state law claim of breach

 7   of fiduciary duty. 1 We assume the parties’ familiarity with the underlying facts

 8   and procedural history, to which we refer only as necessary to explain our

9    decision to affirm.

10         We review de novo a district court’s grant of a motion to dismiss under

11   Federal Rule of Civil Procedure 12(b)(6) as well as its ruling on cross-motions for

12   summary judgment. See Simmons v. Roundup Funding, LLC, 622 F.3d 93, 95

13   (2d Cir. 2010); Novella v. Westchester Cnty., 661 F.3d 128, 139–40 (2d Cir. 2011).




     1 On appeal, Rhee-Karn argues that the District Court improperly dismissed her claim
     brought under § 487 of the New York Judiciary Law. We need not reach this issue,
     however, because the operative third amended complaint fails to raise a standalone
     claim under § 487. See 23-34 94th St. Grocery Corp. v. N.Y.C. Bd. of Health, 685 F.3d
     174, 184 n.8 (2d Cir. 2012). The complaint mentions § 487 only once as a stray reference
     in Rhee-Karn’s assertion of a breach of fiduciary duty claim.

                                                3
 1   “When both sides have moved for summary judgment, each party’s motion is

 2   examined on its own merits, and all reasonable inferences are drawn against the

 3   party whose motion is under consideration.” Chandok v. Klessig, 632 F.3d 803,

 4   812 (2d Cir. 2011).

 5         I.     Lask’s Appeal

 6         We begin with Lask’s appeal. The District Court concluded that Rhee-

 7   Karn was entitled to summary judgment on her legal malpractice claim arising

 8   from Lask’s filing of the first federal action in this matter. The court also denied

 9   Lask’s motion for reconsideration. “In order for a defendant to succeed on

10   summary judgment, [she] must establish that the plaintiff is unable to prove at

11   least one of the essential elements.” Rubens v. Mason, 527 F.3d 252, 255 (2d Cir.

12   2008) (quotation marks omitted). To prevail on a claim of legal malpractice

13   under New York law, 2 a plaintiff must establish the following elements: “(1)

14   attorney negligence; (2) which is the proximate cause of a loss; and (3) actual

15   damages.” Nordwind v. Rowland, 584 F.3d 420, 429 (2d Cir. 2009) (quotation




     2 Neither side disputes that New York law applies in this diversity action. See Tinelli
     v. Redl, 199 F.3d 603, 606 (2d Cir. 1999).

                                                4
 1   marks omitted); see Rudolf v. Shayne, Dachs, Stanisci, Corker & Sauer, 8 N.Y.3d

 2   438, 442 (2007). As for attorney negligence, a plaintiff must show that the

 3   attorney’s conduct “fell below the ordinary and reasonable skill and knowledge

 4   commonly possessed by a member of [the] profession.” Achtman v. Kirby,

 5   McInerney & Squire, LLP, 464 F.3d 328, 337 (2d Cir. 2006) (quotation marks

 6   omitted); see Rudolf, 8 N.Y.3d at 442.

 7         We agree that Rhee-Karn is entitled to entitled to summary judgment on

 8   her legal malpractice claim in connection with the first federal action. The

 9   record evidence demonstrated that Lask negligently failed to conduct adequate

10   legal research or advise Rhee-Karn about any of the substantial risks that

11   bringing the first federal action entailed. In particular, Lask advised that Rhee-

12   Karn could not raise her constitutional claims in Family Court. Lask’s advice

13   was plainly unreasonable under the circumstances, since family courts are

14   unequivocally competent to consider constitutional challenges. See, e.g.,

15   Reinhardt v. Commonwealth of Mass. Dep’t of Soc. Servs., 715 F. Supp. 1253,

16   1257 (S.D.N.Y. 1989) (citing Pennzoil Co. v. Texaco, Inc., 481 U.S. 1 (1987))

17   ("Clearly, the Family Court of New York is bound by the Federal Constitution.


                                               5
 1   Thus, notions of comity and federalism compel the assumption that the Family

 2   Court is competent to hear and thoughtfully consider the plaintiff's constitutional

 3   challenges."). Under the circumstances, Lask’s advice was sufficiently deficient

 4   as to constitute malpractice as a matter of law, as it “fell below the ordinary and

 5   reasonable skill and knowledge commonly possessed by a member of [the]

 6   profession.” Achtman, 464 F.3d at 337. We therefore affirm the District

 7   Court’s grant of summary judgment in Rhee-Karn’s favor on this claim.

 8         II.    Rhee-Karn’s Cross-Appeal

 9         We turn next to Rhee-Karn’s cross-appeal, in which she principally

10   contends that the District Court erred when it dismissed her claim for breach of

11   fiduciary duty. Under New York law, however, where a claim for breach of

12   fiduciary duty is “premised on the same facts and seek[s] the identical relief” as a

13   claim for legal malpractice, the breach of fiduciary duty claim “is redundant and

14   should be dismissed.” Weil, Gotshal & Manges, LLP v. Fashion Boutique of

15   Short Hills, Inc., 780 N.Y.S.2d 593, 596 (1st Dep’t 2004). We agree with the

16   District Court that Rhee-Karn’s breach of fiduciary duty claim and legal

17   malpractice claim were premised on the same facts and were thus redundant.


                                              6
 1   We therefore affirm the District Court’s dismissal of Rhee-Karn’s breach of

 2   fiduciary duty claim.

 3         For substantially the reasons stated by the District Court in its March 4,

 4   2020 opinion and order, we also affirm the judgment insofar as it granted

 5   summary judgment and dismissed Rhee-Karn’s legal malpractice claim arising

 6   out of Lask’s filing of the second federal action and her representation of Rhee-

 7   Karn before the state family court.

 8         We have considered the parties’ remaining arguments and conclude that

 9   they are without merit. For the foregoing reasons, the judgment of the District

10   Court is AFFIRMED.

11                                         FOR THE COURT:
12                                         Catherine O’Hagan Wolfe, Clerk of Court




                                              7